 

 

 

 

 

Exhibit 10.1

 

THE EXONE COMPANY

 

CHANGE OF CONTROL SEVERANCE PLAN

 

And Summary Plan Description

 

Effective August 8, 2017, as amended through August 8, 2018

This Severance Plan (the “Plan") shall become effective with respect to any
particular Designated Employee (as defined below) as of the date such Designated
Employee has been designated for participation in the Plan by The ExOne Company
(“ExOne” and, together with its subsidiaries, the “Company") as provided in
Exhibit A hereto. This document is also intended to constitute the Summary Plan
Description for the Plan.

 

The Plan is effective as of August 8, 2017, as amended on August 8, 2018. The
Plan is intended to comply with the provisions of Section 409A of the Internal
Revenue Code of 1986, as amended (the “Code") and the regulations and other
Treasury Department guidance promulgated thereunder, and shall be interpreted
accordingly.

 

 

1.

Purpose

 

Consistent with creating long-term shareholder value, the principal purposes of
the Plan are to (i) provide an incentive to the Designated Employees to remain
in the employ of the Company, notwithstanding any uncertainty and job insecurity
which may be created by an actual or prospective Change of Control, (ii)
encourage the Designated Employee's full attention and dedication to the Company
currently and in the event of any actual or prospective Change of Control, and
(iii) provide an incentive for the Designated Employees to be objective
concerning any potential Change of Control and to fully support any Change of
Control transaction approved by the Board of Directors.

 

 

2.

Definitions

 

Certain terms not otherwise defined in this Plan shall have the meanings set
forth in this Section 2.

 

(a)Cause. For purposes of this Plan and any agreements entered into pursuant to
the Plan only, Cause shall mean:

 

(i)fraud, misappropriation, embezzlement or other act of material misconduct
against the Company or any of its affiliates;

 

(ii)conviction of a felony involving a crime of moral turpitude;

 

--------------------------------------------------------------------------------

 

 

 

 

 

(iii)willful and knowing violation of any rules or regulations of any
governmental or regulatory body material to the business of the Company; or

 

(iv)substantial and willful failure to render services in accordance with the
terms of this Agreement (other than as a result of illness, accident or other
physical or mental incapacity), provided that a demand for performance of
services has been delivered to the Designated Employee in writing by or on
behalf of the board of directors of the Employer at least 60 days prior to
termination identifying the manner in which such board of directors believes
that the Designated Employee has failed to perform and (B) the Designated
Employee has thereafter failed to remedy such failure to perform.

 

(b)Change of Control.   The term "Change of Control" means the occurrence of any
of the following, provided such event also constitutes a change in control event
as defined under Section 409A of the Code:

 

(i)if any Person is or becomes the “beneficial owner” (as defined in Rule 13d-3
under the Exchange Act), directly or indirectly, of securities of the Company
representing greater than 50% of the combined voting power of the Company’s then
outstanding securities, whether or not the Board shall have first given its
approval of such acquisition; or

(ii)during any period of two consecutive years, individuals who at the beginning
of such period constitute the Board and any new Directors whose election by the
Board or nomination for election by the Company’s stockholders was approved by
at least two-thirds of the Directors then still in office who either were
Directors at the beginning of the period or whose election was previously so
approved, cease for any reason to constitute a majority thereof; or

(iii)the consummation of a merger, combination or consolidation of the Company
with any other corporation or entity; provided, however, a Change in Control
shall not be deemed to have occurred: (i) if such merger, combination or
consolidation would result in all or a portion of the voting securities of the
Company outstanding immediately prior thereto continuing to represent (either by
remaining outstanding or by being converted into voting securities of the
surviving entity) either directly or indirectly more than 50% of the combined
voting power of the voting securities of the Company or such surviving entity
outstanding immediately after such merger or consolidation, or (ii) if the
corporate existence of the Company is not affected and following the merger or
consolidation, the majority of the Directors of the Company prior to such merger
or consolidation constitute at least a majority of the Board or the entity that
directly or indirectly controls the Company after such merger or
consolidation; or

 

--------------------------------------------------------------------------------

 

 

 

 

(iv)the sale or disposition by the Company of all or substantially all the
Company’s assets; or

(v)the stockholders of the Company approve a plan of complete liquidation or
dissolution of the Company.

(c)Compensation. “Compensation" shall mean the Designated Employee's annual base
salary as in effect immediately prior to the date the Notice of Termination
provided for in Section 3(c) of the Plan is given or in effect immediately prior
to the date of the Change of Control, whichever is greater.

 

(d)Designated Employees. "Designated Employees" shall refer to those employees
of ExOne and its subsidiaries (the entity directly employing a Designated
Employee shall be referred to herein, with respect to such Designated Employee,
as the "Employer") that are listed on Exhibit A attached hereto.

 

(e)Good Reason. A Designated Employee's termination of employment with the
Company shall be deemed for "Good Reason" if it occurs within six months of any
of the following without the Designated Employee's express written consent:

 

(i)A material and sustained diminution in the Designated Employee's duties or
position from those in effect immediately prior to the Change of Control;

 

(ii)A material reduction by the Company in the Designated Employee's annual base
salary as in effect on the date of a Change of Control or as in effect
thereafter if such compensation has been increased and such increase was
approved prior to the Change of Control;

 

(iii)Relocation of the Designated Employee's primary place of employment to any
place more than 35 miles from the employee’s designated primary place of
employment;

 

(iv)Any material breach by the Company of any provision of the Plan or of any
agreement entered into between the Company and the Designated Employee; or

 

(v)Any failure by the Company to obtain the assumption of the Plan or any
agreement entered into pursuant to the Plan by any successor or assign of ExOne.

 

A Designated Employee claiming Good Reason for termination of employment must
give written notice to the Company of his intention to terminate his

 

--------------------------------------------------------------------------------

 

 

 

 

employment for Good Reason, which notice shall (i) state in detail the
particular circumstances that constitute the grounds on which the proposed
termination for Good Reason is based and (ii) be given no later than 90 days
after the first occurrence of such circumstances. The Company shall have 30 days
after receiving such notice in which to cure such grounds. If the Company fails
to cure such grounds within such 30-day period, such Designated Employee's
employment with the Company shall thereupon terminate for Good Reason.

 

(f) Protection Period. Protection Period means the period (i) starting on the
earlier of (A) the date on which a definitive agreement is signed that, if
consummated, would result in the occurrence of a Change of Control, or (B) the
Change of Control itself if not preceded by such a definitive agreement, and
(ii) ending on the earlier of (A) the date which is 18 months following the
occurrence of the Change of Control, or (B) the public announcement that the
transaction(s) contemplated by the definitive agreement will not take place.

 

(g)Release. Release means a general release of claims against the Company and
the other persons specified therein substantially in the form attached hereto as
Exhibit B, or in such other form as is required to comply with applicable law.

 

 

3.

Termination In Connection with Change of Control

 

(a)Termination of Employment.

 

(i)In the event a Designated Employee in Tier I, Tier II or Tier III, at any
time during the Protection Period, either (A) has a voluntary employment
termination for Good Reason, or (B) has an involuntary employment termination
for any reason other than for Cause, such Designated Employee shall be entitled
to receive following such employment termination the payments and benefits
described in Section 4(a) and 5 of this Plan.

 

 

 

(ii)Notwithstanding any other provision of this Plan, no payments or benefits
shall be made or provided under this Plan in the event that the Designated
Employee's employment is terminated by his Disability or by his death or for
Cause.

 

(b)Disability. If, as a result of the Designated Employee's incapacity due to
physical or mental illness, accident or other incapacity (as determined by the
board of directors of the applicable  Employer in good faith), the Designated
Employee shall have been absent from his duties with the Employer on a full-time
basis for six consecutive months (or for a period of 180 days, whether or not
consecutive, in any 12 consecutive month period) and,

 

--------------------------------------------------------------------------------

 

 

 

 

within 30 days after written Notice of Termination thereafter given by the
Employer, the Designated Employee shall not have returned to the full­ time
performance of the Designated Employee's duties, the Employer may, to the extent
permitted by applicable law, terminate the Designated Employee's employment for
"Disability".

 

(c)Notice   of   Termination.     Any   purported   termination   of   the
Designated Employee's employment by the Designated Employee's Employer or the
Designated Employee hereunder shall be communicated by a Notice of Termination
to the other party in accordance with the terms of the agreement entered into
pursuant to the Plan. For purposes of the Plan and any agreement entered into
pursuant hereto, a "Notice of Termination" shall mean a written notice which
shall indicate those specific termination provisions in the Plan applicable to
the termination and which sets forth in reasonable detail the facts and
circumstances claimed to provide a basis for application of the provisions so
indicated.

 

(d)Date of Termination. "Date of Termination” shall mean (i) if the Designated
Employee is terminated by the Employer for Disability, thirty (30) days after
Notice of Termination is given to the Designated Employee (provided that the
Designated Employee shall not have returned to the performance of the Designated
Employee's duties on a full-time basis during such thirty (30) day period) or
(ii) if the Designated Employee's employment is terminated by the Employer for
any other reason or by the Designated Employee, the date on which a Notice of
Termination is given.

 

 

4.

Severance Compensation upon Termination of Employment

 

(a)If the employment with the Company of a Designated Employee in Tier I, Tier
II or Tier III shall be terminated as set forth in Section 3(a)(i) of the Plan,
then ExOne shall cause each Employer to pay and provide as follows to such
Designated Employee:

 

(i)For a Designated Employee in Tier I, (A) provided a Change of Control is
effectuated during the Protection Period, a •lump sum in cash on the sixtieth
day following the later of the Date of Termination or the date on which the
Change of Control occurs, in an amount equal to 2.5x the Designated Employee’s
Compensation; and (B) for 18 months following the Date of Termination, health
(medical, dental and vision) benefits substantially similar to those benefits
which the Designated Employee is receiving immediately prior to the Change of
Control or, if greater, immediately prior to the Notice of Termination.

 

(ii)For a Designated Employee in Tier II, (A) provided a Change of Control is
effectuated during the Protection Period, a lump sum in cash on the sixtieth day
following the later of the Date of Termination or the date on which the Change
of Control occurs, in an amount equal to 2.0x

 

--------------------------------------------------------------------------------

 

 

 

 

the Designated Employee’s Compensation; and (B) for 18 months following the Date
of Termination, health (medical, dental and vision) benefits substantially
similar to those benefits which the Designated Employee is receiving immediately
prior to the Change of Control or, if greater, immediately prior to the Notice
of Termination.

 

(iii)For a Designated Employee in Tier III, (A) provided a Change of Control is
effectuated during the Protection Period, a lump sum in cash on the sixtieth day
following the later of the Date of Termination or the date on which the Change
of Control occurs, in an amount equal to 1.0x the Designated Employee’s
Compensation; and (B) for 12 months following the Date of Termination, health
(medical, dental and vision) benefits substantially similar to those benefits
which the Designated Employee is receiving immediately prior to the Change of
Control or, if greater, immediately prior to the Notice of Termination

 

The benefit continuation period described in subsections (i), (ii) and (iii)
above shall run concurrently with the period of COBRA continuation if COBRA
benefits are elected by the Designated Employee, and any remaining COBRA
benefits following the end of such benefit continuation period shall be at the
Designated Employee’s sole expense.

 

 

 

(b)Release.  No Designated Employee shall be eligible to receive any payments or
other benefits under the Plan unless he or she executes a Release in favor of
the Company and others as set forth on Exhibit B, or in such other form as is
required to comply with applicable law, relating to all claims or liabilities of
any kind against ExOne including his or her employment with ExOne or a
subsidiary thereof and the termination of the Designated Employee’s employment,
and such Release becomes effective and has not been revoked by the Designated
Employee by the sixtieth (60th) day following the Date of Termination.  If the
Designated Employee does not execute and return the Release such that it does
not become effective, or if the Release has been revoked, within the applicable
60-day period, the Designated Employee shall cease to be entitled to any
payments or benefits under this Plan.

 

 

5.

Equity Vesting

 

 

Pursuant to the Board’s authority under any ExOne equity incentive plan or
individual award agreement, but not amending any provisions of such plans, 50%
of any unvested ExOne stock options, restricted stock, restricted stock units or
any other equity based awards held by a Designated Employee and outstanding
immediately prior to the occurrence of a Change of Control (“Unvested Equity
Awards”) shall become vested and exercisable upon the occurrence of a Change of
Control. The amount of any Unvested Equity Awards that are subject to the
achievement of performance goals that shall be eligible to

 

--------------------------------------------------------------------------------

 

 

 

 

vest pursuant to this Section 5 shall be determined based on achievement of the
performance goals as of the date of the Change of Control, following adjustment
of such goals in good faith by the Committee to reflect the shortened
performance period. The remaining 50% of any Unvested Equity Awards shall become
vested and exercisable pursuant to the terms of the equity incentive plan or
individual award agreement, provided that any remaining Unvested Equity Awards
shall vest and become exercisable upon a termination of such Designated
Employee’s employment following such Change of Control pursuant to Section
3(a)(i) of the Plan, subject to the Designated Employee’s execution and
non-revocation of a Release pursuant to Section 4(b).

 

 

6.

Tax Matters

 

 

The Designated Employee will be liable for and will pay all Designated
Employee’s tax liability by virtue of any payments made to the Designated
Employee under the Plan or otherwise. The Designated Employee shall not be
entitled to any parachute tax gross-up payment.  Accordingly, notwithstanding
any contrary provisions in any other plan, program or policy of ExOne, if all or
any portion of the benefits payable under the Plan, either alone or together
with other payments and benefits which the Designated Employee receives or is
entitled to receive from ExOne or any other source, would constitute an “excess
parachute payment” within the meaning of Section 280G of Code, ExOne shall
reduce the Designated Employee’s payments and benefits payable under the Plan to
the extent necessary so that no portion thereof shall be subject to the excise
tax imposed by Section 4999 of the Code. The effect of the excise tax imposed
under Section 4999 of the Code and other factors applicable in the
determinations to be made under this Section shall be determined by the
Accountants. For the purposes of this Section 6, the "Accountants" shall mean
ExOne’s independent certified public accountants serving immediately prior to
the Change of Control. All fees and expenses of the Accountants in connection
with matters relating to this Section 6 shall be paid by ExOne.

 

 

7.

Noncompetition.

 

If at any time during the Designated Employee’s employment and for a period of
12 months thereafter, the Designated Employee, without the express, prior
written consent of the Company’s General Counsel, either directly or indirectly,
as an employee, agent, contractor, consultant, partner, member, officer,
director or stockholder (other than as a stockholder of less than 5% of the
equities of a publicly traded corporation), wherever the Company is marketing or
providing its services or products, participates in any activity as, or for, an
individual, business or any other entity or enterprise engaged or having
publicly announced its intent to engage in business that is substantially
similar to the Company’s business, and which is the same or similar to the
activities in which the Designated Employee was involved at the Company, then
the Designated Employee shall immediately deliver to the Company an amount in
cash equal to (i) the amount of any severance previously paid to the Designated
Employee

 

--------------------------------------------------------------------------------

 

 

 

 

pursuant to Section 4 above, and (ii) the aggregate fair market value,
determined as of the applicable exercise or settlement date, of all shares of
ExOne stock which were delivered to the Employee or cancelled in payment of
taxes upon exercise or settlement of any equity awards which vested pursuant to
Section 5 above, less any amount paid by the Designated Employee for such
shares.

 

The rights of the Company set forth in this Section 7 shall not limit or
restrict in any manner any rights or remedies which the Company or any of its
affiliates may have under law or under any separate employment, confidentiality
or other agreement with the Designated Employee or otherwise with respect to the
events described above. In any judicial proceeding any provision of this Section
7 is found to be so broad as to be unenforceable, such provision shall be
interpreted to be only so broad as to be enforceable.

 

 

8.

Claims Procedure

 

 

(a)

Claims Procedure.

 

(i)Benefits will be provided to each Designated Employee as specified in this
Plan. If a Designated Employee believes that he has not been provided with
benefits due under the Plan, then the Designated Employee (who is hereafter
referred to as the "Claimant") has the right to make a written claim for
benefits under the Plan. Written claims for severance pay benefits shall be
governed by the following procedures; any written claims for health or welfare
benefits shall be governed by the claims procedures of the applicable health or
welfare plan. If such a written claim is made, and the Administrator wholly or
partially denies the claim, the Administrator shall provide the Claimant with
written notice of such denial, setting forth, in a manner calculated to be
understood by the Claimant:

 

(A)the specific reason or reasons for such denial;

 

(B)specific reference to pertinent Plan provisions on which the denial is based;

 

(C)a description of any additional material or information necessary for the
Claimant to perfect the claim and an explanation of why such material or
information is necessary; and

 

(D)an explanation of the Plan's claims review procedure and time limits
applicable to those procedures, including a statement of the Claimant's right to
bring a civil action under ERISA Section 502(a) if the claim is denied on
appeal.

 

(ii)The written notice of any claim denial pursuant to Section 8(a)(i) shall be
given not later than thirty (30) days after receipt of the claim

 

--------------------------------------------------------------------------------

 

 

 

 

by the Administrator, unless the Administrator determines that special
circumstances require an extension of time for processing the claim, in which
event:

 

(A)written notice of the extension shall be given by the Administrator to the
Claimant prior to thirty (30) days after receipt of the claim;

 

(B)the extension shall not exceed a period of thirty (30) days from the end of
the initial thirty (30) day period for giving notice of a claim denial; and

 

(C)the extension notice shall indicate (1) the special circumstances requiring
an extension of time and (2) the date by which the Administrator expects to
render the benefit determination.

 

(iii)The decision of the Administrator shall be final unless the Claimant,
within sixty (60) days after receipt of notice of the claims denial from the
Administrator, submits a written request to the Board of Directors of ExOne, or
its delegate, for an appeal of the denial. During that sixty (60) day period,
the Claimant shall be provided, upon request and free of charge, reasonable
access to, and copies of, all documents, records and other information relevant
to the claim for benefits. The Claimant shall be provided the opportunity to
submit written comments, documents, records, and other information relating to
the claim for benefits as part of the Claimant's appeal. The Claimant may act in
these matters individually, or through his or her authorized representative.

 

(iv)After receiving the written appeal, if the Board of Directors of ExOne, or
its delegate, shall issue a written decision notifying the Claimant of its
decision on review, not later than thirty (30) days after receipt of the written
appeal, unless the Board of Directors of ExOne or its delegate determines that
special circumstances require an extension of time for reviewing the appeal, in
which event:

(A)written notice of the extension shall be given by the Board of Directors of
ExOne or its delegate prior to thirty (30) days after receipt of the written
appeal;

 

(B)the extension shall not exceed a period of thirty (30) days from the end of
the initial thirty (30) day review period; and

 

(C)the extension notice shall indicate (1) the special circumstances requiring
an extension of time and (2) the date by which the Board of Directors of ExOne
or its delegate expects to render the appeal decision.

 

--------------------------------------------------------------------------------

 

 

 

 

 

The period of time within which a benefit determination on review is required to
be made shall begin at the time an appeal is received by the Board of Directors
of ExOne or its delegate, without regard to whether all the information
necessary to make a benefit determination on review accompanies the filing
of.the appeal. If the period of time for reviewing the appeal is extended as
permitted above, due to a claimant's failure to submit information necessary to
decide the claim on appeal, then the period for making the benefit determination
on review shall be tolled from the date on which the notification of the
extension is sent to the claimant until the date on which the claimant responds
to the request for additional information.

 

(v)In conducting the review on appeal, the Board of Directors of ExOne or its
delegate shall take into account all comments, documents, records, and other
information submitted by the claimant relating to the claim, without regard to
whether such information was submitted or considered in the initial benefit
determination. If the Board of Directors of ExOne or its delegate upholds the
denial, the written notice of decision from the Board of Directors of ExOne or
its delegate shall set forth, in a manner calculated to be understood by the
Claimant:

(A)the specific reason or reasons for the denial;

 

(B)specific reference to pertinent Plan provisions on which the denial is based;

 

(C)a statement that the Claimant is entitled to be receive, upon request and
free of charge, reasonable access to, and copies of, all documents, records and
other information relevant to the claim for benefits; and

 

(D)a statement of the Claimant's right to bring a civil action under ERISA
502(a).

 

(vi)If the Plan or any of its representatives fail to follow any of the above
claims procedures, the Claimant shall be deemed to have duly exhausted the
administrative remedies available under the plan and shall be entitled to pursue
any available remedies under ERISA Section 502(a), including but not limited to
the filing of an action for immediate declaratory relief regarding benefits due
under the Plan.

 

(vii)If the Board of Directors of ExOne or its delegate upholds the denial on
review of a severance pay claim, or if a health or welfare benefit claim is
denied on review under the applicable health or welfare plan and/or the
administrative remedies thereunder have been exhausted, then the Claimant shall
have the right to bring a civil action under ERISA Section 502(a).

 

--------------------------------------------------------------------------------

 

 

 

 

 

 

9.

Mitigation of Damages; Effect of Plan

 

(a)The Designated Employee shall not be required to mitigate damages or the
amount of any payment provided for under the Plan by seeking other employment or
otherwise, nor shall the amount of any payment provided for under the Plan,
including without limitation Section 4 of the Plan, be reduced by any
compensation earned by the Designated Employee as a result of employment by
another employer or by retirement benefits after the Date of Termination, or
otherwise except as expressly provided in Section 11 herein.

 

(b)Except as otherwise expressly provided herein, the provisions of the Plan,
and any payment provided for hereunder, shall not reduce any amounts otherwise
payable, or in any way diminish the Designated Employee's existing rights, or
rights which would accrue solely as a result of the passage of time, under any
benefit plan, employment agreement or other contract, plan or arrangement.

 

 

10.

Amendments; No Effect On Employment Prior To or After Protection Period

 

(a)This Plan with respect to all Designated Employees or any particular
Designated Employee may be terminated or amended by the Board of Directors of
ExOne or by its Compensation Committee or any other duly authorized Committee
thereof; provided that a termination or any amendment that reduces the benefits
to the Designated Employee provided hereunder or otherwise adversely affects the
rights of the Designated Employee shall not be permitted during the Protection
Period without the Designated Employee's prior written consent. Termination or
amendment of this Plan shall not affect any obligation of ExOne under this Plan
which has accrued and is unpaid as of the effective date of the termination or
amendment.

 

(b)Notwithstanding anything herein or in any agreement entered into pursuant to
the Plan to the contrary, the Board of Directors of ExOne or the Compensation
Committee thereof may amend the Plan (which amendment shall be effective upon
its adoption or at such other time designated by the Board of Directors or
Compensation Committee, as applicable) at any time as may be necessary, upon the
advice of ExOne’s counsel, to avoid the imposition of the additional tax under
Section 409A(a)(1)(B) of the Code; provided, however, that any such amendment
shall be implemented in such a manner as to preserve, to the greatest extent
possible, the terms and conditions of the Plan as in existence immediately prior
to any such amendment.

 

(c)Nothing in this Plan shall confer upon the Designated Employee any right to
continue in the employ of the Company prior to or after (or, subject to the
terms of this Plan, during) the Protection Period or shall interfere with or
restrict in any way the rights of the Employer, which are hereby expressly
reserved except as may otherwise be provided under any other written

 

--------------------------------------------------------------------------------

 

 

 

 

agreement between the Designated Employee and the Employer, to discharge the
Designated Employee at any time prior to or after (or, subject to the terms of
the Plan, during) the Protection Period for any reason whatsoever, with or
without Cause. The Designated Employee and ExOne, on behalf of each Employer,
acknowledge that, except as may otherwise be provided under any other written
agreement between the Designated Employee and such Employer, the employment of
the Designated Employee by the Employer is “at will," and if, prior to the start
of or after the end of the Protection Period, the Designated Employee's
employment with the Employer terminates for any reason or for no reason, the
Designated Employee shall have no further rights under this Plan.

 

(d)The Employer may withhold from any amounts payable under this Plan such
Federal, state, local or other taxes as shall be required to be withheld
pursuant to any applicable law or regulation.

 

(e)The Designated Employee's or ExOne’s failure to insist upon strict compliance
with any provision hereof or the failure to assert any right the Designated
Employee or ExOne may have hereunder, including, without limitation, the right
of the Designated Employee to terminate employment for Good Reason, as defined
herein, shall not be deemed to be a waiver of such provision or right or any
other provision or right under this Plan.

 

11.Effect Of Other Agreements

 

Notwithstanding anything to the contrary provided in this Plan, (i) any amounts
payable to a Designated Employee pursuant to Section 4 of the Plan shall be
reduced by any other amounts of compensation or severance benefits actually paid
by the Company to such Designated Employee (A) as a result of the Designated
Employee’s termination of employment, or (B) to the extent permitted by
applicable law, to obviate a severance obligation where the Designated Employee
does not terminate employment and (ii) any benefits that may be provided to a
Designated Employee following a termination of employment pursuant to Section 4
of the Plan shall be reduced to the extent that substantially identical benefits
are actually received by the Designated Employee under an existing severance
agreement or requirement. It is expressly understood, however, that no amounts
payable hereunder shall be reduced by amounts payable under the Company's
retirement or deferred compensation plans or by amounts payable as accrued
vacation or because of the acceleration of the benefits under ExOne’s equity
incentive plans.

 

 

12.

Effect Of Section 409A of the Code.

 

 

The Plan is intended to provide payments that are exempt from or compliant with
the provisions of Section 409A and the Plan shall be interpreted accordingly.

 

 

--------------------------------------------------------------------------------

 

 

 

 

Each payment under the Plan is intended to be compliant with or excepted from
Section 409A, including, but not limited to, by compliance with the short-term
deferral exception as specified in Treasury Regulation § 1.409A-1(b)(4) and the
involuntary separation pay exception within the meaning of Treasury Regulation §
l.409A-1(b)(9)(iii), and the provisions of the Plan will be administered,
interpreted and construed accordingly (or disregarded to the extent such
provision cannot be so administered, interpreted or construed).

 

All reimbursements or provision of in-kind benefits pursuant to the Plan shall
be made in accordance with Treasury Regulation § 1.409A-3(i)(1)(iv) such that
the reimbursement or provision will be deemed payable at a specified time or on
a fixed schedule relative to a permissible payment event. Specifically, the
amount reimbursed or in-kind benefits provided under the Plan during the
Designated Employee's taxable year may not affect the amounts reimbursed or
provided in any other taxable year (except that total reimbursements may be
limited by a lifetime maximum under a  group health plan), the reimbursement of
an eligible expense shall be made on or before the last day of the Designated
Employee's taxable year following the taxable year in which the expense was
incurred, and the right to reimbursement or provision of in-kind benefit is not
subject to liquidation or exchange for another benefit.

 

In the event that any Designated Employee also participates in any other
severance arrangement sponsored and maintained by the Company, and if the
payments under this plan or the other severance arrangement are nonqualified
deferred compensation within the meaning of Section 409A (as defined in this
Section 10 of this Plan), then the time and form of payments to be made under
this Plan and the other severance arrangement, to the extent they are of the
same amounts, will be conformed so that such payments are in compliance with the
requirements of Section 409A.

 

Notwithstanding  anything to the contrary in this Plan, if, upon the advice of
its counsel, ExOne determines that any  payments or benefits to be provided to a
Designated Employee who is a "Specified Employee" (as such term is defined under
Section 409A of the Code and the regulations and other Treasury Department
guidance promulgated thereunder (collectively, "Section 409A")) of an Employer
(a "Specified Employee") by ExOne or the Employer pursuant to Section 4 of this
Plan are or may become subject to the additional tax under Section 409A(a)(1)(B)
or any other taxes or penalties imposed under Section 409A ("409A Taxes") as
applicable at the time such payments and benefits are otherwise required under
this Plan, then:

 

(a)such payments shall be delayed until the date that is the earlier of six
months after date of the Specified Employee's "separation from service" (as such
term is defined under Section 409A) with the Company or the date of the
Specified Employee's death, or such shorter period that, in the opinion of such
counsel, is sufficient to avoid the imposition of 409A Taxes (the "Payments

 

--------------------------------------------------------------------------------

 

 

 

 

Delay Period"), without interest; and

 

(b) with respect to the provision of such benefits, for a period of six months
following date of the Specified Employee's "separation from service" (as such
term is defined under Section 409A) with the Company, or such shorter period,
that, in the opinion of such counsel, is sufficient to avoid the imposition of
409A Taxes (the "Benefits Delay Period"), the Specified Employee shall be
responsible for the full cost of providing such benefits, and (ii) on the first
day following the Benefits Delay Period, the Employer shall reimburse the
Specified Employee for the costs of providing such benefits imposed on the
Specified Employee during the Benefits Delay Period, without interest.

 

 

 